PER CURIAM: *
Plaintiff-Appellant Gopinath Gopalam appeals (1) the district court’s summary judgment dismissal with prejudice of numerous federal claims asserted against public employees and entities and against private individuals, and (2) its dismissal without prejudice of claims that Gopalam asserted under state law. All claims arise from the termination of his employment at St. James Behavioral Hospital, Incorporated in Gonzales, Louisiana. We affirm.
We have carefully reviewed the record on appeal, including the briefs of the parties and the district court’s Ruling on Defendant’s Motions for Summary Judgment of February 5, 2014. For the reasons patiently set forth by the district court in its said Ruling, detailing the law applicable to the relevant summary judgment facts, the judgment of that court is, in all respects,
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.